Order entered September 30, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00031-CV

  YOUNG YOO, IRVING SUPERMART, L.L.C. AND ACACIA LAS LOMAS, L.L.C.,
                            Appellants

                                               V.

                              A-1 MARKETING, INC., Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-05632

                                           ORDER
         The reporter’s record in this appeal is incomplete. On August 1, 2019, we ordered court

reporter Vielica Dobbins to file the record of proceedings held July 16, 2018 and September 21,

2018 no later than August 16, 2019. We subsequently extended that deadline to September 20,

2019 at the request of Ms. Dobbins who asserted she needed “more time to proof and copy

exhibits.” To date, Ms. Dobbins has not filed the record or otherwise communicated with the

Court.

         The reporter’s record in this appeal was first due May 7, 2019 and was requested by

appellant on January 15, 2019. Because the appeal cannot proceed without the complete record

and as we cautioned when we extended the deadline to September 20th, we ORDER Ms.
Dobbins NOT SIT as a court reporter until she has filed the record of the July 16th and

September 21st proceedings.

        We DIRECT the Clerk of the Court to send copies of this order to the Honorable Dale

Tillery, Presiding Judge of the 134th Judicial District Court; the Honorable Bridgett N.

Whitmore, Presiding Judge of the 193rd Judicial District Court and the court for which Ms.

Dobbins is currently the official reporter; Ms. Dobbins; the Dallas County Auditor’s Office; and

the parties.

                                                   /s/     KEN MOLBERG
                                                           JUSTICE